DETAILED ACTION
This final Office action is responsive to amendments filed January 15th 2021. Claims 1, 3, 6, 8-9, 11-12, 14-15, 17-19, and 21-28 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments have been fully considered, and overcome the previously pending Specification objection.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections.
With regard to the limitations of claims 1, 3, 6, 8-9, 11-12, 14-15, 17-19, and 21-28, Applicant argues that the claims are allowable over 35 USC 103 because the claim limitations are not taught by the current art rejection. The Examiner respectfully disagrees. Please see the Response to Arguments section below.

Response to Arguments
Applicant’s arguments, see page 9, filed 1/15/21, with respect to the Specification have been fully considered and are persuasive.  The objection of 11/6/20 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 103(a) filed 1/15/21 have been fully considered but they are not persuasive. 
On pages 10-12, Applicant argues that the previously cited references fail to teach or suggest all the limitations of the claims. Specifically, regarding Vronay in view of Hullot in view of Beebe, Applicant disagrees that cited Beebe teaches the limitation, “based at least in part on the monitored one or more user interactions over the monitored period of time, generating a rule for display of the first calendar during a display period, wherein the display period is subsequent to the monitored period of time.” Examiner respectfully disagrees and asserts that the previously cited Col 13 lines 51-61 as well as Col 14 lines 1-2 disclose the claim limitation. On page 11 of the provided remarks, Applicant argues that “The claimed display period in claim 1 is a period of time for when to display the calendar-not the amount of time that is displayed in the calendar itself.” Examiner argues that per Col 1 lines 61-65, “The calendar system displays sections of the calendar grid corresponding to time periods scheduled for undisplayed calendar entries in a pattern that is visually distinctive from those corresponding to free time.” Therefore the time periods displayed by Beebe reference period of scheduled time for undisplayed calendar entries. Additionally in Col 2 lines 5-10 Beebe discloses “the calendar system enables users to preview detailed schedule information unavailable in a calendar view by expanding the display of a time period of the users interest and displaying the detailed schedule information of events scheduled in the time period without leaving the calendar view.” Therefore, Beebe discloses displaying the detailed schedule information of events scheduled in a time period without leaving the calendar view. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-9, 11, 14-15, 17-18, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vronay (U.S 2003/0156138 A1) in view of Hullot (U.S 2004/0109025 A1) in view of Beebe (U.S 8,838,461 B2).

Regarding Claim 1, Vronay discloses the following:
A computer-implemented method of selectively displaying one or more calendars, the method comprising [see at least Paragraph 0066 for reference to the computer-implemented calendar-based interface method for providing computer users with a calendar-based view of activities and file-actions; Figure 12 and related text regarding the computer-implemented calendar-based interface method]
monitoring one or more user interactions with a first application and a second application over a monitored period of time [see at least Abstract for reference to the calendar-based interface system utilizing system-wide monitoring of the user; Paragraph 0023 for reference to the calendar-based interface system including a system activity monitor that monitors user activity on a user-operated computer; Paragraph 0026 for reference to Table 1A which lists information that may be obtained by the system activity monitor and stored in the calendar system database including ‘web items’ including ‘Applications’ use; Paragraph 0067 for reference to user activity on a user-operated computer being monitored automatically; Figure 12 and related text regarding item 1202 ‘Automatically monitor user activity’]
determining that the one or more user interactions relate to the first calendar [see at least Paragraph 0023 for reference to the calendar-based interface system including a system activity monitor that monitors user activity on a user-operated computer; Paragraph 0067 for reference to user activity on a user-operated computer being monitored automatically; Paragraph 0069 for reference to the indication that a calendar-based user interface being accessed or opened; Figure 
based at least in part on the monitored one or more user interactions over the monitored period of time, generating a rule for display of the first calendar during a display period [see at least Paragraph 0028 for reference to the calendar based interface system including a similarity or association system that determines a degree of similarity or association between at least a pair of objects and returns a ranking between the objects; Paragraph 0030 for reference to the similarity system associating weight to one or more similarities; Paragraph 0031 for reference to the similarity system associating relative importance of certain objects based on user interaction; Paragraph 0032 for reference to the chunking system using the degrees of similarity to group items into chunks based on criteria; Paragraph 0033 for reference to the calendar user interface system utilizing information stored within the database as well as information determined by the similarity and chunking system to display different levels of time-based information relating the user computer activities and files]
based at least in part on the rule, selecting the first calendar for display over the display period
causing a display of the first calendar for the display period [see at least Paragraph 0072 for reference to the context-based calendar user interface being rendered on a computer display screen based on the discerned user context; Figure 12 and related text regarding item 1212 ‘Render Context-Based Calendar User Interface] 
While Vronay discloses the limitations above, it does not disclose the receiving an indication to configure a plurality of calendars, including a first calendar and a second calendar, wherein each calendar is associated with one or more events. It also does not disclose determining that the user interactions relate to a first calendar within a plurality of calendars. 
However, Hullot discloses the following:
receiving an indication to configure a plurality of calendars, including a first calendar and a second calendar, wherein each calendar is associated with one or more events [see at least Paragraph 0024 for reference to the computer program having a user interface allowing the user to interface with two or more calendars; Paragraph 0029 for reference to the present invention enabling a user to manage all of the required calendars using a computer program having a single user interface]
determine that the user interactions relate to a first calendar within a plurality of calendars [see at least Paragraph 0028 for reference to the user interface indicating to the user that the toggle is activated when a tick or check mark appears next to the name of the calendar; Examiner notes toggle activation as ‘monitoring user interaction with at least one calendar’; Figures 1-3 and related text regarding 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display method of Vronay to include the configuration of multiple calendars of Hullot. Doing so would provide a user interface that displays two or more calendars which allows a number of calendars per user, as stated by Hullot (Paragraph 0008). 

While the combination of Vronay and Hullot disclose the limitations above, they do not disclose the generation of a rule for display of the first calendar during a display period including that display period of the first calendar being subsequent to the monitored period of time.
However, Beebe discloses the following:
generating a rule for display of the first calendar during a display period, wherein the display period is subsequent to the monitored period of time [see at least Col 4 lines 47-51 for reference to the screen manager comprising a software or firmware process that manages content displayed on the screen by monitoring and controlling the physical location of data displayed on the screen; Col 14 lines 1-7 for reference to the calendar system being configured to prioritize the display of the future based on user preferences; Col 14 lines 22-27 for reference to the calendar system determining the user’s desire by way of user preferences set by the user and identifies a time period of interest based on the current calendar view and the user preference and displays the scheduling information of the time period 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rule generation of the display period of Vronay to include the display period being subsequent of the monitored time period of Beebe. Doing so would provide a method for efficiently accessing and managing calendars within a limited display area, as stated by Beebe (Col 1 lines 42-44). 
Claim 6
While the combination of Vronay, Hullot, and Beebe disclose the limitations above, regarding Claim 6, Vronay discloses the following: 
the one or more user interactions comprise two or more of: a user interaction with an event associated with a calendar; a user interaction with a search engine; a user interaction with a messaging application; a user interaction with a customer relationship management application; a user interaction with a line-of-business application; and a user interaction with a productivity application [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages), files, or web items (i.e. web pages, streaming items, and applications)] 
Claim 8
Regarding Claim 8, Vronay discloses the following: 
A computing system, comprising: at least one processor; and at least one memory storing computer-executable instructions that when executed by the processor cause the computing system to [see at least Paragraph 0073 for reference to the acts of the system using a CPU of electrical signals representing data bits which causes a resulting transformation or reduction of the electrical Signal representation, and the maintenance of data bits at memory locations in a memory system to thereby reconfigure or otherwise alter the computer system operation, as well as other processing of signals] 
monitor a number of user interactions with a first application and a second application over a monitored time period [see at least Abstract for reference to the calendar-based interface system utilizing system-wide monitoring of the user; Paragraph 0023 for reference to the calendar-based interface system including a system activity monitor that monitors user activity on a user-operated computer; Paragraph 0026 for reference to Table 1A which lists information that may be obtained by the system activity monitor and stored in the calendar system database including ‘web items’ including ‘Applications’ use; Paragraph 0067 for reference to user activity on a user-operated computer being monitored automatically; Figure 12 and related text regarding item 1202 ‘Automatically monitor user activity’]   
determine the number of user interactions during the monitored time period is greater than or equal to a threshold [see at least Paragraph 0023 for reference to the calendar-based interface system including a system activity monitor that monitors user activity on a user-operated computer; Paragraph 0067 for reference 
based on the number of user interactions being greater than or equal to the threshold and the monitored user interactions being related to the first calendar
generating a rule for display of the first calendar during a display period [see at least Paragraph 0028 for reference to the calendar based interface system including a similarity or association system that determines a degree of similarity or association between at least a pair of objects and returns a ranking between the objects; Paragraph 0030 for reference to the similarity system associating weight to one or more similarities; Paragraph 0031 for reference to the similarity system associating relative importance of certain objects based on user interaction; Paragraph 0032 for reference to the chunking system using the degrees of similarity to group items into chunks based on criteria; Paragraph 0033 for reference to the calendar user interface system utilizing information stored within the database as well as information determined by the similarity and chunking system to display different levels of time-based information relating the user computer activities and files] 
based at least in part on the rule, selecting the first calendar for display over the display period [see at least Paragraph 0072 for reference to the context-based calendar user interface being rendered on a computer display screen based on the discerned user context; Figure 12 and related text regarding item 1212 ‘Render Context-Based Calendar User Interface]
While Vronay discloses the limitations above, it does not disclose determining that the user interactions relate to a first calendar within a plurality of calendars or causing a display the first calendar of the plurality of calendars over the display period.
However, Hullot discloses the following:
determine that the user interactions relate to a first calendar within a plurality of calendars [see at least Paragraph 0028 for reference to the user interface indicating to the user that the toggle is activated when a tick or check mark appears next to the name of the calendar; Examiner notes toggle activation as ‘monitoring user interaction with at least one calendar’; Figures 1-3 and related text regarding the user interface which displays the ‘My Calendars’ tab and allows the user to select a first or second calendar in the form of ‘Home’ or ‘Work’ calendars]
cause a display the first calendar of the plurality of calendars over the display period [see at least Paragraph 0032 for reference to the user selecting a calendar of the most importance in the hierarchy of all calendars and only one calendar is selected at a time]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display method of Vronay to include the configuration of multiple calendars of Hullot. Doing so would provide a user interface that displays two or more calendars which allows a number of calendars per user, as stated by Hullot (Paragraph 0008).

While the combination of Vronay and Hullot disclose the limitations above, they do not disclose generating a rule for display of the first calendar during a display period, wherein the display period is subsequent to the monitored period of time.
However, Beebe discloses the following:
generating a rule for display of the first calendar during a display period, wherein the display period is subsequent to the monitored period of time [see at least Col 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rule generation of the display period of Vronay to include the display period being subsequent of the monitored time period of Beebe. Doing so would provide a method for efficiently accessing and managing calendars within a limited display area, as stated by Beebe (Col 1 lines 42-44).
Claim 9
While the combination of Vronay, Hullot, and Beebe discloses the limitations above, regarding Claim 9, Vronay discloses the following:
the display period corresponds to the monitored time period [see at least Paragraph 0033 for reference the calendar user interface system utilizing information stored in calendar system database by system activity monitor as well as information determined by similarity and chunking system to display different levels of time-based information relating the user computer activities and files]  
Claim 11
While the combination of Vronay, Hullot, and Beebe disclose the limitations above, regarding Claim 11, Vronay discloses the following:  
the threshold is selected by a user [see at least Paragraph 0032 for reference to the chunking system using degrees of similarity or association determined by the similarity or association system for an arbitrarily large sets of objects or files or groups or “chunks” them into a specific number of sub-groups using a pre-defined criteria established by the user; Paragraph 0033 for reference to the calendar user interface system utilizing the information stored within the database as well as information determined by the chunking system and similarity system to display different levels of time-based information; Paragraph 0037 for reference to the overview calendar user interface distinguishing “busy” days from metadata stored in calendar system database for each day relating to a combination of calendar appointments and user’s level of computer activity (e.g., amount of keyboard typing compared to an average day, number of files viewed, number of communications, etc.)]  
Claim 14
While the combination of Vronay, Hullot, and Beebe disclose the limitations above, regarding Claim 14, Vronay discloses the following:  
the monitored time period is a continuous time period [see at least Paragraph 0067 for reference to user activity on a user-operated computer being monitored automatically]  
Claim 15
While the combination of Vronay, Hullot, and Beebe disclose the limitations above, regarding Claim 15, Vronay discloses the following:
the user interactions comprise two or more of: a user interaction with a search engine; a user interaction with a messaging application; a user interaction with a customer relationship management application; a user interaction with a line-of-business application; and a user interaction with a productivity application [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages), files, or web items (i.e. web pages, streaming items, and applications)]  
Claim 17
Regarding Claim 17, Vronay discloses the following: 
A computer storage medium comprising computer- executable instructions that when executed by a processor perform a method of selectively displaying one or more calendars, the method comprising [see at least Paragraph 0073 for reference to the acts of the system using a CPU of electrical signals representing data bits which causes a resulting transformation or reduction of the electrical signal representation, and the maintenance of data bits at memory locations in a memory system to thereby reconfigure or otherwise alter the computer system operation, as well as other processing of signals]
monitoring user interactions over a monitored time period [see at least Abstract for reference to the calendar-based interface system utilizing system-wide monitoring of the user; Paragraph 0023 for reference to the calendar-based interface system including a system activity monitor that monitors user activity on a user-operated 
determining that a first portion of the user interactions relate to first calendar [see at least Paragraph 0069 for reference to the indication that a calendar-based user interface being accessed or opened; Figure 12 and related text regarding item 1206 ‘Access/Open calendar-based user interface’]
While Vronay discloses the limitations above, it does not disclose determining that the user interactions relate to a first calendar within a plurality of calendars; a second portion of the user interactions are related to the second calendar; based on a time period over which the first portion of the user interactions occurred, determining a first display period for the first calendar; based on a time period over which the second portion of the user interactions occurs, determining a second display period for the second calendar; concurrently displaying the first calendar and the second calendar; based on determining the portion of user interactions displaying for the first or second display periods events of the first or second calendar in the first format; and based on determining that the second portion of the user interactions are related to the second calendar, displaying, for the second display period, events of the second calendar in the first format and events of the first calendar in the second format. 
However, Hullot discloses the following:
determine that the user interactions relate to a first calendar within a plurality of calendars [see at least Paragraph 0028 for reference to the user interface indicating to the user that the toggle is activated when a tick or check mark appears next to the name of the calendar; Examiner notes toggle activation as ‘monitoring user interaction with at least one calendar’; Figures 1-3 and related text regarding the user interface which displays the ‘My Calendars’ tab and allows the user to select a first or second calendar in the form of ‘Home’ or ‘Work’ calendars]
determining that a second portion of the user interactions are related to a second calendar of the plurality of calendars [see at least Paragraph 0039 for reference to during work hours, a user easily being able to find meetings concerning a given project by selecting the work calendar]
based on a time period over which the first portion of the user interactions occurred, determining a first display period for the first calendar [see at least Paragraph 0039 for reference to the home calendar using the ‘Home’ calendar to find social detail such as soccer matches; Figure 3 for reference to the display of the ‘Home’ calendar as the primary calendar and the ‘Work’ calendar muted; Examiner notes the ‘Home calendar’ as the ‘first calendar’] 
based on a time period over which the second portion of the user interactions occurred, determining a second display period for the second calendar
concurrently displaying the first calendar and the second calendar [see at least Figure 3 for reference to the display of both the ‘Home’ and ‘Work’ calendars within the same display] 
based on determining that the first portion of the user interactions are related to the first calendar, displaying, for the first display period, events of the first calendar in a first format and events of the second calendar in a second format [see at least Paragraph 0039 for reference to the home calendar using the ‘Home’ calendar to find social detail such as soccer matches; Figure 3 for reference to the display of the ‘Home’ calendar as the primary calendar and the ‘Work’ calendar muted]
based on determining that the second portion of the user interactions are related to the second calendar, displaying, for the second display period, events of the second calendar in the first format and events of the first calendar in the second format [see at least Paragraph 0039 for reference to work hours, a user easily being able to find meetings concerning a given project by selecting the work calendar; Figure 3 for reference to the display of the ‘Work’ calendar as the primary calendar and the ‘Home’ calendar muted]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display of Vronay to include the concurrent calendar display of Hullot. Doing so would provide a user interface that displays two or more calendars which allows a number of calendars per user, as stated by Hullot (Paragraph 0008).

While the combination of Vronay and Hullot disclose the limitations above, they do not disclose determining a first display period for the first calendar, wherein the display period 
However, Beebe discloses the following:
determining a first display period for the first calendar, wherein the display period is subsequent to the monitored period of time [see at least Col 14 lines 1-7 for reference to the calendar system being configured to prioritize the display of the future based on user preferences; Col 14 lines 22-27 for reference to the calendar system determining the user’s desire by way of user preferences set by the user and identifies a time period of interest based on the current calendar view and the user preference and displays the scheduling information of the time period on the calendar view; Figure 4E and related text regarding display of time period of interest process]
determining a second display period for the second calendar, wherein the display period is subsequent to the monitored period of time [see at least Abstract for reference to the system retrieving calendar entries from multiple calendars and simultaneously display calendar entries extracted from multiple calendars; Col 14 lines 1-7 for reference to the calendar system being configured to prioritize the display of the future based on user preferences; Col 14 lines 22-27 for reference to the calendar system determining the user’s desire by way of user preferences set by the user and identifies a time period of interest based on the current calendar view and the user preference and displays the scheduling information of the time 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rule generation of the display period of Vronay to include the display period being subsequent of the monitored time period of Beebe. Doing so would provide a method for efficiently accessing and managing calendars within a limited display area, as stated by Beebe (Col 1 lines 42-44).

Claim 18
While the combination of Vronay, Hullot, and Beebe disclose the limitations above, regarding Claim 18, Vronay discloses the following:
the one or more user interactions comprise two or more of: a user interaction with a search engine; a user interaction with a messaging application; a user interaction with a customer relationship management application; a user interaction with a line-of-business application; and a user interaction with a productivity application [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages), files, or web items (i.e. web pages, streaming items, and applications)]  
Claim 21
While the combination of Vronay, Hullot, and Beebe disclose the limitations above, regarding Claim 21, Vronay discloses the following:
the first portion of the user interactions are user interactions with a messaging application [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages)] 
Claim 22
While the combination of Vronay, Hullot, and Beebe disclose the limitations above, regarding Claim 22, Vronay discloses the following:
the second portion of the user interactions are user interactions with a search engine [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including web items (i.e. web pages, streaming items, and applications)]  
Claim 23
While the combination of Vronay, Hullot, and Beebe disclose the limitations above, regarding Claim 23, Vronay discloses the following: 
determining that the second portion of the user interactions are related to the second calendar is based on at least one of a topic of a web search and content of webpages returned in the web search [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including web items (i.e. web pages, streaming items, and applications)]  

While the combination of Vronay, Hullot, and Beebe disclose the limitations above, regarding Claim 24, Vronay discloses the following:  
the display period corresponds to the monitored time period [see at least Paragraph 0033 for reference the calendar user interface system utilizing information stored in calendar system database by system activity monitor as well as information determined by similarity and chunking system to display different levels of time-based information relating the user computer activities and files] 
Claim 25
While the combination of Vronay, Hullot, and Beebe disclose the limitations above, regarding Claim 25, Vronay discloses the following: 
the one or more user interactions include a web search, and wherein determining that the one or more user interactions relate to the first calendar within the plurality of calendars is based on at least one of a topic of the web search and content of webpages returned in the web search [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including web items (i.e. web pages, streaming items, and applications)] 
Claim 26
While the combination of Vronay, Hullot, and Beebe disclose the limitations above, regarding Claim 26, Vronay discloses the following:
the one or more user interactions include at least one of sending or receiving a message, and wherein determining that the one or more user interactions relate to the first calendar within the plurality of calendars is based on at least one of the recipient of the message and the content of the message [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages)]  
Claim 27
While the combination of Vronay, Hullot, and Beebe disclose the limitations above, regarding Claim 27, Vronay discloses the following:  
the second application is a messaging application [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages)]   
While Vronay discloses the limitations above, it does not disclose the first application being a calendaring application.
However, Hullot discloses the following:
the first application is a calendaring application [see at least Paragraph 0041 for reference to the computer program executing the calendar display being complementary to Mail and Address Book computer applications; Paragraph 0042 for reference to the computer program being compliant with standards for calendaring applications such as iCal] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the application monitoring of Vronay to include the calendar application of Hullot. Doing so would provide a user interface that displays two or more calendars which allows a number of calendars per user, as stated by Hullot (Paragraph 0008).  

Claims 3, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vronay (U.S 2003/0156138 A1) in view of Hullot (U.S 2004/0109025 A1) in view of Beebe (U.S 8,838,461 B2), as applied in claims 1, 8, and 17, in view of Bank (U.S 2013/0007662 A1).
Claim 3
While the combination of Vronay, Hullot, and Beebe discloses the limitations above, they do not disclose the monitored period of time including one or more increments of time.
However, Bank discloses the following: 
the monitored period of time includes one or more increments of time, and wherein the one or more increments of time comprise at least one of: late-night hours on a weekday; evening hours on a weekday; daytime hours on a weekday; morning hours on a weekday; early morning hours on a weekday; late-night hours on a weekend day; evening hours on a weekend day; daytime hours on a weekend day; morning hours on a weekend day; and early morning hours on a weekend day [see at least Paragraphs 0045-0047 for reference to the prioritization method of present invention focusing on a particular timeframe or the timeframe available to the user and providing examples of windows such as morning traffic; Examiner notes provided time windows as examples of ‘morning hours on a weekday’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display method of Vronay to include the increments of time of Bank. Doing so would assist the user in making a reasonable decision on which application to use, based on the time available, as stated by Bank (Paragraph 0040).


While the combination of Vronay, Hullot, and Beebe discloses the limitations above, they do not disclose the monitored period of time including one or more increments of time.
However, Bank discloses the following: 
the monitored period of time includes one or more increments of time, and wherein the one or more increments of time comprise at least one of: late-night hours on a weekday; evening hours on a weekday; daytime hours on a weekday; morning hours on a weekday; early morning hours on a weekday; late-night hours on a weekend day; evening hours on a weekend day; daytime hours on a weekend day; morning hours on a weekend day; and early morning hours on a weekend day [see at least Paragraphs 0045-0047 for reference to the prioritization method of present invention focusing on a particular timeframe or the timeframe available to the user and providing examples of windows such as morning traffic; Examiner notes provided time windows as examples of ‘morning hours on a weekday’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display method of Vronay to include the increments of time of Bank. Doing so would assist the user in making a reasonable decision on which application to use, based on the time available, as stated by Bank (Paragraph 0040).  

Claim 19
While the combination of Vronay, Hullot, and Beebe discloses the limitations above, they do not disclose the monitored period of time including one or more increments of time.
However, Bank discloses the following: 
the monitored period of time includes one or more increments of time, and wherein the one or more increments of time comprise at least one of: late-night hours on a weekday; evening hours on a weekday; daytime hours on a weekday; morning hours on a weekday; early morning hours on a weekday; late-night hours on a weekend day; evening hours on a weekend day; daytime hours on a weekend day; morning hours on a weekend day; and early morning hours on a weekend day [see at least Paragraphs 0045-0047 for reference to the prioritization method of present invention focusing on a particular timeframe or the timeframe available to the user and providing examples of windows such as morning traffic; Examiner notes provided time windows as examples of ‘morning hours on a weekday’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display method of Vronay to include the increments of time of Bank. Doing so would assist the user in making a reasonable decision on which application to use, based on the time available, as stated by Bank (Paragraph 0040). 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vronay (U.S 2003/0156138 A1) in view of Hullot (U.S 2004/0109025 A1) in view of Beebe (U.S 8,838,461 B2), as applied in claim 1, in view of Honda (U.S 2016/0216847 A1).
Claim 28
While the combination of Vronay, Hullot, and Beebe disclose the limitations above, they do not disclose upon the cessation of the display period, the display of the first calendar and causing the display of the second calendar. 
However, Honda discloses the following:
upon the cessation of the display period, ceasing the display of the first calendar and causing the display of the second calendar [see at least Abstract for reference to the computer being configured to switch the display of the first calendar screen to the second calendar screen; Paragraph 0018 for reference to Figure 1 and the display screen item 403 of FIG. 4 and related text regarding the computers that are under the screen control apparatus that can switch and display a vertical calendar screen and a lattice calendar screen] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display period of Vronay to include the ceasing of display of a first calendar and causing the display of a second calendar of Honda. Doing so would avoid the drop in user convenience that is present with conventional techniques that increase the number of user operations that have to be performed until the information of a specified date desired by the user is displayed, as stated by Honda (Paragraph 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DOCUMENT ID
INVENTORS
TITLE
US 20140157177 A1
GHADE, NISHANT
CONSOLIDATED DISPLAY OF TIME-BASED EVENTS ASSOCIATED WITH MULTIPLE SYSTEMS

Feinberg; Yaniv et al.
Simultaneous display of multiple calendar systems
US 20110154218 A1
Lee, Moon-sung
APPARATUS AND METHOD FOR PROVIDING MULTI-LAYER DIGITAL CALENDAR


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683